NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER





                           NO. CAAP-10-0000199


                 IN THE INTERMEDIATE COURT OF APPEALS


                         OF THE STATE OF HAWAI'I


            SANDRA KAY SCHWARTZ, Petitioner-Appellant, v.

                STATE OF HAWAI'I, Respondent-Appellee



       APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT

                          LAHAINA DIVISION

          (DC-S.P. NO. 10-1-0005; CASE NO. 2DTA-08-00292)



                      SUMMARY DISPOSITION ORDER

     (By:    Foley, Presiding Judge, Fujise and Reifurth, JJ.)


          Petitioner-Appellant Sandra Kay Schwartz ("Schwartz")

appeals from the Findings of Fact, Conclusions of Law, and Order

Denying Petition for Post-Conviction Relief, filed on November 3,

2010 ("Order"), in the District Court of the Second Circuit,

Lahaina Division ("District Court").1/

          On appeal, Schwartz contends that (1) the District

Court lacked jurisdiction because the complaint failed to allege

an essential element of the offense of OVUII, and (2) Wheeler did

not announce a new constitutional rule of criminal procedure. 

          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

affirm the Order on the basis explained today in our decision in

Christian v. State, No. CAAP-11-0000147 (Haw. Ct. App. Nov. 27,

2013).



     1/

            The Honorable Kelsey T. Kawano presided.

 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER


          THEREFORE,

          IT IS HEREBY ORDERED THAT the Findings of Fact,

Conclusions of Law, and Order Denying Petition for Post-

Conviction Relief, filed on November 3, 2010 in the District

Court of the Second Circuit, Lahaina Division, is affirmed.


          DATED:   Honolulu, Hawai'i, November 27, 2013.


On the briefs:

Hayden Aluli,                       Presiding Judge
for Petitioner-Appellant.

Renee Ishikawa Delizo,
Deputy Prosecting Attorney,         Associate Judge
County of Maui,
for Respondent-Appellee.

                                    Associate Judge




                                  2